Citation Nr: 1508331	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  04-39 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a psychiatric disability, to include depression and anxiety.

3.  Entitlement to service connection for a skin disorder, to include pseudofolliculitis.

4.  Entitlement to service connection for bilateral plantar fasciitis.

5.  Entitlement to service connection for bilateral flat feet.


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to May 1986. 

This appeal is before the Board of Veterans' Appeals (Board) from June 2003 and July 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran's claim for a lumbar spine disorder was remanded by the Board in March 2006, March 2007, April 2009, August 2010, and August 2012.  In August 2013, the Board denied the Veteran's claim.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In December 2013, the Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Remand.  In a December 2013 Order, the Court granted the Motion and remanded the case to the Board.  

In June 2014, the Board remanded the claim for a lumbar spine disorder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

In two April 2014 written statements, the Veteran's attorney requested a Board videoconference hearing regarding the Veteran's service connection claim for a lumbar spine disorder.  In its June 2014 remand, the Board acknowledged this and instructed the AOJ to schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  In a November 2014 statement in response to a November 2014 supplemental statement of the case that continued to deny service connection for a lumbar spine disorder, the Veteran's attorney again requested a Board hearing.  However, no such hearing was scheduled.  See 38 C.F.R. §§ 20.700, 20.703; see also Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Regarding the Veteran's remaining claims, in a June 2014 statement, the Veteran expressed disagreement with the denial of these claims in a July 2014 rating decision.  However, the Veteran has not been issued a statement of the case for these issues.  See Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a statement of the case for the issues of service connection for a psychiatric disability, to include depression and anxiety, a skin disorder, to include pseudofolliculitis, bilateral plantar fasciitis, and bilateral flat feet.

2.  Schedule the Veteran for a videoconference hearing before a Veterans Law Judge.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




